730 A.2d 653 (1999)
C.L. Scott HARRISON and Helen L. Livingston, Plaintiffs below, Appellants,
v.
L. Vincent RAMUNNO, Defendant Below, Appellee.
No. 185, 1999.
Supreme Court of Delaware.
Submitted: May 27, 1999.
Decided: June 4, 1999.
Stanley Lowicki, of Wilmington, Delaware, for appellants.
L. Vincent Ramunno, of Ramunno & Ramunno, P.A., Wilmington, Delaware, for appellee.
Before WALSH, HOLLAND and HARTNETT Justices.
HOLLAND, Justice:
This Court has before it, the defendant-appellee's, L. Vincent Ramunno ("Ramunno") motion to dismiss. The motion asserts that the plaintiffs-appellants, C.L. Scott Harrison and Helene L. Livingston ("Harrison and Livingston") are asking this Court to review an interlocutory ruling but have failed to comply with Supreme Court Rule 42. We have concluded that Ramunno's motion to dismiss must be granted.
Harrison and Livingston brought a civil action against Ramunno in the Superior Court. The complaint alleged, inter alia, intentional and negligent interference with the property rights of several corporations arising from the execution and sale of stock pursuant to a Superior Court order. Ramunno filed an answer and also asserted a counterclaim for abuse of process.
The Superior Court granted Ramunno's motion for summary judgment as to both plaintiffs. Ramunno's counterclaim, however, has not been decided. Nevertheless, Harrison and Livingston filed a Notice of Appeal to this Court.
This Court is vested with mandatory original jurisdiction to hear appeals from final judgments that are entered by the Superior Court in civil proceedings.[1] When a civil action involves multiple *654 claims and multiple parties, a judgment regarding any claim or any party does not become final until the entry of the last judgment that resolves all claims as to all parties unless an interlocutory ruling as to a claim or party is certified pursuant to Superior Court Rule 54(b):[2]
When more than one claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim, or third-party claim, the Court may direct the entry of a final judgment upon one or more but fewer than all of the claims or parties only upon an express determination that there is not just reason for delay and upon an express direction for the entry of judgment. In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims, or parties and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties.[3]
The order granting Ramunno's motion for summary judgment was an interlocutory ruling because it was not certified as a final judgment pursuant to Superior Court Rule 54(b) and Ramunno's counterclaim remained undecided.[4]
Interlocutory appeals serve a beneficial purpose in the administration of justice.[5] This Court cannot exercise its discretion to accept or refuse an application for immediate appellate review of an interlocutory ruling, however, in the absence of compliance with Rule 42.[6] Since the Superior Court decision on appeal is interlocutory, and the appellants have failed to comply with Rule 42, this appeal is dismissed.[7]
NOTES
[1]  Del. Const. art. IV, § 11(1)(a).
[2]  See Giordano v. Marta, Del.Supr., 723 A.2d 833 (1998). See also 10 Del.C. § 144.
[3]  Super.Ct.Civ.R. 54(b) (emphasis added).
[4]  Hickman v. Hickman, Del.Supr., No. 294, 1990, Holland, J. (Mar. 21, 1991); McAllister v. Schettler, Del.Supr., No. 30, 1987, Horsey, J. (Oct. 2, 1987). See also Sacks v. Rothberg, D.C.Cir., 845 F.2d 1098 (1988); 1 James Wm. Moore, et al., Moore's Federal Rules Pamphlet ¶ 54.4 (1998).
[5]  See Rhone-Poulenc Basic Chemicals Co. v. American Motorists Ins. Co., Del.Supr., 616 A.2d 1192, 1193 n. 1 (1992).
[6]  Werb v. D'Alessandro, Del.Supr., 606 A.2d 117, 119 (1992).
[7]  Id.